UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 Commission File Number: 1-4018 Dover Corporation (Exact name of registrant as specified in its charter) Delaware 53-0257888 (State of Incorporation) (I.R.S. Employer Identification No.) 3005 Highland Parkway, Suite 200 Downers Grove, Illinois (Address of principal executive offices) (Zip Code) (630) 541-1540 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12-b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yeso No þ The number of shares outstanding of the Registrant’s common stock as ofOctober 14, 2011 was 185,375,530. Dover Corporation Form 10-Q Table of Contents PART I — FINANCIAL INFORMATION Page Item 1. Financial Statements (unaudited) Condensed Consolidated Statement of Operations for the three and nine months ended September 30, 2011 and 2010 1 Condensed Consolidated Balance Sheet at September 30, 2011 and December 31, 2010 2 Condensed Consolidated Statement of Stockholders’ Equity for the nine months ended September 30, 2011 3 Condensed Consolidated Statement of Cash Flows for the nine months ended September 30, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II — OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 4. [Removed and Reserved] 29 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 (All other schedules are not required and have been omitted.) PART I – FINANCIAL INFORMATION Item 1. Financial Statements DOVER CORPORATION CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (in thousands, except per share figures) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Cost of goods and services Gross profit Selling and administrative expenses Operating earnings Interest expense, net Other expense, net Earnings before provision for income taxes and discontinued operations Provision for income taxes Earnings from continuing operations (Loss)earnings from discontinued operations, net ) ) ) Net earnings $ Basic earnings (loss) per common share: Earnings from continuing operations $ (Loss)earnings from discontinued operations, net ) ) ) Net earnings Weighted average shares outstanding Diluted earnings (loss) per common share: Earnings from continuing operations $ (Loss) earnings from discontinued operations, net ) ) ) Net earnings Weighted average shares outstanding Dividends paid per common share $ The following table is a reconciliation of the share amounts used in computing earnings per share: Three Months Ended September 30, Nine Months Ended September 30, Weighted average shares outstanding - Basic Dilutive effect of assumed exercise of employee stock options, SARs and performance shares Weighted average shares outstanding - Diluted Anti-dilutive options/SARs excluded from diluted EPS computation See Notes to Condensed Consolidated Financial Statements 1 DOVER CORPORATION CONDENSED CONSOLIDATED BALANCE SHEET (in thousands, except per share figures) (unaudited) September 30, 2011 December 31, 2010 Current assets: Cash and cash equivalents $ $ Short-term investments - Receivables, net of allowances of $30,864 and $33,279 Inventories, net Prepaid and other current assets Deferred tax assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets and deferred charges Assets of discontinued operations Total assets $ $ Current liabilities: Notes payable and current maturities of long-term debt Accounts payable Accrued compensation and employee benefits Accrued insurance Other accrued expenses Federal and other taxes on income Total current liabilities Long-term debt Deferred income taxes Other liabilities Liabilities of discontinued operations Stockholders' Equity: Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements 2 DOVER CORPORATION CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (in thousands, except per share figures) (unaudited) Common Stock $1 Par Value Additional Paid-In Capital Accumulated Other Comprehensive Earnings Retained Earnings Treasury Stock Total Stockholders' Equity Balance at December 31, 2010 $ ) $ Net earnings - Dividends paid - - - ) - ) Common stock issued for options exercised - - - Tax benefit from the exercise of stock options - Stock-based compensation expense - Common stock acquired - ) ) Translation of foreign financial statements - - ) - - ) Other, net of tax - ) - - Balance at September 30, 2011 $ ) $ Preferred Stock, $100 par value per share. 100,000 shares authorized; no shares issued. See Notes to Condensed Consolidated Financial Statements 3 DOVER CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (in thousands, except per share figures) (unaudited) Nine Months Ended September 30, Operating Activities of Continuing Operations Net earnings $ $ Adjustments to reconcile net earnings to cash from operating activities: Loss from discontinued operations, net Depreciation and amortization Stock-based compensation Loss on extinguishment of long-term debt - Gain on sale of assets ) ) Cash effect of changes in current assets and liabilities (excluding effects of acquisitions, dispositions and foreign exchange): Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable Accrued expenses ) Contributions to employee benefit plans ) ) Accrued and deferred taxes, net Other, net ) Net cash provided by operating activities of continuing operations Investing Activities of Continuing Operations Proceeds from sale of short-term investments Purchase of short-term investments - ) Proceeds from the sale of property, plant and equipment Additions to property, plant and equipment ) ) Proceeds from the sale of businesses Settlement of net investment hedge ) - Acquisitions (net of cash acquired) ) ) Net cash used in investing activities of continuing operations ) ) Financing Activities of Continuing Operations Change in notes payable, net ) Reduction of long-term debt ) ) Proceeds from long-term debt, net of discount and issuance costs - Purchase of common stock ) ) Proceeds from exercise of stock options and SARs, including tax benefits Dividends to stockholders ) ) Net cash provided by (used in) financing activities of continuing operations ) Cash Flows from Discontinued Operations Net cash provided by operating activities of discontinued operations Net cash used in investing activities of discontinued operations ) ) Net cash provided by discontinued operations Effect of exchange rate changes on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Condensed Consolidated Financial Statements 4 DOVER CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (in thousands, except per share figures) 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements, in accordance with Securities and Exchange Commission (“SEC”) rules for interim periods, do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements and should be read in conjunction with the Dover Corporation (“Dover” or the “Company”) Annual Report on Form 10-K for the year ended December31, 2010, which provides a more complete understanding of the Company’s accounting policies, financial position, operating results, business properties and other matters.The year-end condensed consolidated balance sheet was derived from audited financial statements.As discussed in Note 9, the Company is reporting certain businesses that were sold during the third quarter of 2011 as discontinued operations.Therefore, the Company has classified the results of operations of these businesses as discontinued operations for all periods presented, and the assets and liabilities of discontinued operations have been reclassified and are segregated in the consolidated balance sheets.It is the opinion of management that these financial statements reflect all adjustments necessary for a fair statement of the interim results.The results of operations of any interim period are not necessarily indicative of the results of operations for the full year. 2. Acquisitions The following table details the acquisitions made during the nine months ended September 30, 2011. 2011 Acquisitions Date Type Company / Product Line Acquired Location (Near) Segment Platform Company 3-Jan Stock Harbison-Fischer, Inc. Crowley, TX Fluid Management Energy Norris Production Solutions Designer and manufacturer of down-hole rod pumps and related products used in artificial lift applications around the world. 5-Jan Asset/Stock Dosmatic, Inc. Carrollton, TX Fluid Management Fluid Solutions Hydro Systems Manufacturer of non-electric chemical metering equipment used in agricultural, horticulture and other industrial market segments. 26-Jan Stock TAGC Limited LLC Muscat, Oman Fluid Management Energy Norris Production Solutions Oilfield services provider, servicing both conventional and coiled sucker rod wells in the Middle East. 28-Jan Asset EnviroGear Product Line Franklin Park, IL Fluid Management Fluid Solutions Pump Solutions Group Manufacturer of magnetically coupled internal gear pumps used in a wide range of industrial manufacturing. 4-Jul Stock Sound Solutions Vienna, Austria Electronic Technologies N/A Knowles Electronics and Beijing, China Manufacturer of dynamic speakers and receivers for cell phones and other consumer electronics. 1-Sep Stock Oil Lift Calgary, Canada Fluid Management Energy Norris Production Solutions Manufacturer of surface drive systems for progressive cavity pumps serving the artificial lift segment of the oil and gas industry. 1-Sep Asset Tierra Alta Canada Edmonton, Canada Fluid Management Energy Norris Production Solutions Manufacturer of progressive cavity pumps serving the artificial lift segment of the oil and gas industry. Sound Solutions Acquisition On July 4, 2011, Dover, through its subsidiary, Knowles Electronics, LLC, completed the acquisition of the Sound Solutions business line from NXP Semiconductors N.V (“NXP”).The acquisition purchase price of $855,000 was funded by cash on hand and is subject to working capital and other contractual adjustments.As a result of this acquisition, the Company recorded approximately $280,000 of customer-related intangible assets (weighted average life of 11years), $8,200 of trademarks (weighted average life of 15years), and $7,689 of other intangibles (weighted average life of 10years). This acquisition resulted in the recognition of goodwill totaling $480,634, of which approximately $330,000 is expected to be deductible under local taxing jurisdictions.Sound Solutions, which manufactures dynamic speakers and receivers for cell phones and other consumer electronics, has been incorporated into the Knowles business within the Electronic Technologies segment.Knowles isa leading global microelectronic mechanical systems (“MEMS”) microphone supplier, and the acquisition enables Knowles to become a leading supplier of audio components to the handset market.As such, the goodwill recorded through the acquisition reflects the value attributed to significant cost and global revenue growth synergies that the combined business expects to achieve.At September 30, 2011, the Company has a receivable from NXP for approximately $33 million, reflecting estimated purchase price adjustments for performance contingencies and working capital levels, subject to final agreement.The receivable is recorded within prepaid and other current assets in the Unaudited Condensed Consolidated Balance Sheet and is expected to be settled in the fourth quarter of 2011. 5 DOVER CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (in thousands, except per share figures) Other Acquisitions Through the first nine months of 2011, the Company acquired six other businesses in separate transactions for an aggregate purchase price of $514,252, net of cash acquired.As a result of these acquisitions, the Company recorded approximately $194,192 of customer-related intangible assets (weighted average lives of 11years), $11,258 of trademarks (weighted average lives of 11years), and $17,280 of other intangibles (weighted average lives of 9years).These acquisitions resulted in the recognition of goodwill totaling $274,932, of which $4,780 is expected to be deductible for tax purposes.Each of these businesses manufacture products and/or provide services in the energy and fluid solutions markets, each growth areas for the Company. These businesses were acquired to complement and expand upon existing operations within the Fluid Management segment, and the goodwill identified by these acquisitions reflects the benefits expected to be derived from product line expansion and operational synergies. All of the 2011 acquisitions are wholly-owned, with the exception of TAGC Limited LLC in which the Company acquired a 60% controlling interest. The non-controlling interest in TAGC Limited LLC is not material. The following presents the allocation of acquisition cost to the assets acquired and liabilities assumed, based on their estimated fair values: Sound Solutions Other Acquisitions Total Current assets, net of cash acquired $ $ $ Property, plant and equipment Goodwill Intangible assets Other assets ) Total liabilities ) ) ) Net assets acquired $ $ $ The Company has allocated purchase price at the dates of acquisition based upon its understanding, obtained during due diligence and through other sources, of the fair value of the acquired assets and assumed liabilities. If additional information is obtained about these assets and liabilities within the measurement period (not to exceed one year from the date of acquisition), including through asset appraisals and learning more about the newly acquired business, the Company may refine its estimates of fair value to allocate the purchase price more accurately; however, any such revisions are not expected to be significant. The Unaudited Condensed Consolidated Statement of Operations includes the results of these businesses from the dates of acquisition. The aggregate revenue of the 2011 acquisitions included in the Company’s consolidated revenue totaled $145,359 and $235,002 for the three and nine months ended September 30, 2011, respectively. In accordance with ASU 2010-29, “Disclosure of Supplementary Pro Forma Information for Business Combinations,” the following unaudited pro forma information illustrates the effect on the Company’s revenue and net earnings for the three and nine months ended September 30, 2011 and 2010, assuming that the 2011 acquisitions had taken place at the beginning of 2010. As a result, the supplemental pro forma net earnings reflect adjustments to the net earnings as reported in the Unaudited Condensed Consolidated Statement of Operations for the three and nine months ended September 30, 2011 to exclude $8,928 and $10,368, respectively, of acquisition-related costs (after-tax) and $3,644 and $5,671, respectively, of nonrecurring expense related to the fair value adjustments to acquisition-date inventory (after-tax).The supplemental pro forma earnings for the comparable 2010 periods were adjusted to include these charges. The 2011 and 2010 supplemental pro forma earnings are also adjusted to reflect the comparable impact of additional depreciation and amortization expense (net of tax) resulting from the fair value measurement of tangible and intangible assets relating to 2011 and 2010 acquisitions. Three Months Ended September 30, Nine Months Ended September 30, Revenue from continuing operations: As reported $ Pro forma Net earnings from continuing operations: As reported $ Pro forma Basic earnings per share from continuing operations: As reported $ Pro forma Diluted earnings per share from continuing operations: As reported $ Pro forma These pro forma results of operations have been prepared for comparative purposes only, and they do not purport to be indicative of the results of operations that actually would have resulted had the acquisitions occurred on the dates indicated or that may result in the future. 6 DOVER CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (in thousands, except per share figures) 3. Inventories, net September 30, 2011 December 31, 2010 Raw materials $ $ Work in progress Finished goods Subtotal Less LIFO reserve Total $ $ 4. Property, Plant and Equipment, net September 30, 2011 December 31, 2010 Land $ $ Buildings and improvements Machinery, equipment and other Accumulated depreciation ) ) Total $ $ 5. Goodwill and Other Intangible Assets The following table provides the changes in carrying value of goodwill by segment for the nine months ended September 30, 2011: Industrial Products Engineered Systems Fluid Management Electronic Technologies Total Goodwill $ Accumulated impairment loss ) - ) - ) Balance at January 1, 2011 Acquisitions - - Foreign currency translation ) Balance at September 30, 2011 $ The following table provides the gross carrying value and accumulated amortization for each major class of intangible asset: September 30, 2011 December 31, 2010 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Amortized Intangible Assets: Trademarks $ Patents Customer Intangibles Unpatented Technologies Drawings & Manuals Distributor Relationships Other Total Unamortized Intangible Assets: Trademarks Total Intangible Assets $ Amortization expense totaled $37,772 and $22,137 for the three months ended September 30, 2011 and 2010, respectively. For the nine months ended September 30, 2011 and 2010, amortization expense was $92,497 and $66,892, respectively. 7 DOVER CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (in thousands, except per share figures) 6. Borrowings Borrowings consist of the following: September 30, 2011 December 31, 2010 6.50% 10-year notes due February15, 2011 $ - $ 4.875% 10-year notes due October15, 2015 5.45% 10-year notes due March15, 2018 4.30% 10-year notes due March1, 2021 - 6.60% 30-year notes due March15, 2038 5.375% 30-year notes due March1, 2041 - 6.65% 30-year debentures due June1, 2028 5.375% 30-year debentures due October15, 2035 Other Total long-term debt Less current installments ) ) $ $ On February22, 2011, the Company issued $450million of 4.30% Notes due 2021 and $350million of 5.375% Notes due 2041. The proceeds of $788,971 from the sale of the notes, net of discounts and issuance costs, were used to repay commercial paper, including commercial paper issued to repay the Company’s $400million of 6.50% notes, which matured February15, 2011, and for other general corporate purposes, including the acquisition of Harbison-Fischer. The new notes are redeemable at the option of Dover in whole or in part at any time at a redemption price that includes a make-whole premium, with accrued interest to the redemption date. At December31, 2010, notes payable and current maturities of long-term debt within the Unaudited Condensed Consolidated Balance Sheet included commercial paper of $15,000. There was no commercial paper outstanding at September 30, 2011. The Company maintains a $1billion unsecured revolving credit facility which expires on November9, 2012. The Company primarily uses this facility as liquidity back-up for its commercial paper program and has not drawn down any loans under the $1billion facility and does not anticipate doing so. The Company generally uses commercial paper borrowings for general corporate purposes, funding of acquisitions and the repurchases of its common stock. Interest expense for the three months ended September 30, 2011 and 2010 was $31,747 and $28,812, respectively. For the nine months ended September 30, 2011 and 2010, interest expense was $93,928 and $86,654, respectively. Interest income for the three months ended September 30, 2011 and 2010 was $1,699 and $2,477, respectively. For the nine months ended September 30, 2011 and 2010, interest income was $7,460 and $6,208, respectively. 8 DOVER CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (in thousands, except per share figures) 7. Financial Instruments Derivatives The Company is exposed to market risk for changes in foreign currency exchange rates due to the global nature of its operations. In order to manage this risk the Company has hedged portions of its forecasted sales and purchases, which occur within the next twelve months and are denominated in non-functional currencies, with currency forward or collar contracts designated as cash flow hedges. At September 30, 2011 and December31, 2010, the Company had contracts with U.S. dollar equivalent notional amounts of $98,742 and $63,935, respectively, to exchange foreign currencies, principally the U.S. dollar, British pound, Singapore dollar, Chinese yuan and Malaysian ringgit. The Company believes it is probable that all forecasted cash flow transactions will occur. The Company has an outstanding floating-to-floating cross currency swap agreement for a total notional amount of $50,000 in exchange for CHF 65,100. In February 2011, the Company amended and restated the terms of the arrangement to extend its maturity date to October15, 2015. This transaction continues to hedge a portion of the Company’s net investment in CHF-denominated operations. The agreement qualifies as a net investment hedge and the effective portion of the change in fair value is reported within the cumulative translation adjustment section of other comprehensive income. The fair values at September 30, 2011 and December31, 2010 reflected losses of $24,482 and $19,774, respectively, due to the strengthening of the Swiss franc relative to the U.S. dollar over the term of the arrangement. In January2011, the Company entered into foreign currency forward contracts to purchase $350,000 for €258,719, which were designated as hedging an equivalent amount of the Company’s euro denominated net investment. The agreements qualified as net investment hedges with the changes in fair value being reported within the cumulative translation adjustment section of other comprehensive income. These arrangements were settled on April4, 2011, resulting in a loss of $18,211 being reflected within the cumulative translation adjustment. The following table sets forth the fair values of derivative instruments held by the Company as of September 30, 2011 and December31, 2010 and the balance sheet lines in which they are recorded: Fair Value - Asset (Liability) September 30, 2011 December 31, 2010 Balance Sheet Caption Foreign currency forward / collar contracts $ $ Prepaid / Other assets Foreign currency forward / collar contracts ) - Other accrued expenses Foreign currency forward / collar contracts ) - Other liabilities Net investment hedge - cross currency swap ) ) Other liabilities The amount of gains or losses from hedging activity recorded in earnings is not significant and the amount of unrealized gains and losses from cash flow hedges which are expected to be reclassified to earnings in the next twelve months is not significant; therefore, additional tabular disclosures are not presented. There are no amounts excluded from the assessment of hedge effectiveness and there are no credit risk related contingent features in the Company’s derivative instruments. The Company is exposed to credit loss in the event of nonperformance by counterparties to the financial instrument contracts held by the Company; however, nonperformance by these counterparties is considered unlikely as the Company’s policy is to contract with highly-rated, diversified counterparties. Fair Value Measurements ASC 820, “Fair Value Measurements and Disclosures,” establishes a fair value hierarchy that requires the Company to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument’s categorization within the hierarchy is based on the lowest level of input that is significant to the fair value measurement. ASC 820 establishes three levels of inputs that may be used to measure fair value. 9 DOVER CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (in thousands, except per share figures) Level 1 inputs are quoted prices (unadjusted)in active markets for identical assets or liabilities. Level 2 inputs include inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of assets or liabilities. Level 3 inputs are unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. The following table presents the Company’s assets and liabilities measured at fair value on a recurring basis as of September 30, 2011 and December31, 2010: September 30, 2011 December 31, 2010 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Assets: Short-term investments $
